Citation Nr: 0503165	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  04-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
uveitis and granulomatous iridocyclitis.  

2.  Entitlement to an increased rating for recurrent 
polyarthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1972 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the issues 
of entitlement to a compensable evaluation for the 
service-connected residuals of uveitis and granulomatous 
iridocyclitis and entitlement to a disability rating greater 
than 20 percent for the service-connected recurrent 
polyarthritis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The service-connected residuals of uveitis and 
granulomatous iridocyclitis are manifested by best corrected 
distant visual acuity of only 20/30 bilaterally and no 
objective evidence of visual field loss, pain, 
rest-requirements, episodic incapacity, or active pathology.  

3.  The service-connected recurrent polyarthritis is 
manifested by complaints of constant low back and joint pain, 
numbness in the legs and hands, as well as swelling and 
stiffness in the joints but by objective evaluation findings 
of an inactive disease not productive of symptoms causing 
definite impairment of health or incapacitating exacerbations 
occurring three or more times a year, no ankylosis, slight 
limitation of motion of the hips, and essentially normal 
ranges of motion of the cervical spine, thoracic spine, 
lumbar spine, and knees.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected residuals of uveitis and granulomatous 
iridocyclitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.75, 4.84a, 
Diagnostic Code 6000 (2004).  

2.  The criteria for a disability rating greater than 
20 percent for the service-connected recurrent polyarthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5002 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in December 2002 as well as by the 
statement of the case (SOC) issued in January 2004, the RO 
discussed the type of evidence necessary to support the 
veteran's increased rating claims.  By the December 2002 
letter in particular, the RO notified the veteran that VA 
would make reasonable efforts to help him obtain such 
necessary evidence but that he must provide enough 
information so that VA could request the relevant records.  
Further, the RO advised the veteran of attempts already made 
to obtain relevant evidence with regard to his increased 
rating claims.  In addition, the veteran was notified of his 
opportunity to submit "information describing additional 
evidence or the evidence itself."  

Moreover, the April 2003 rating decision as well as the 
January 2004 SOC notified the veteran of the relevant 
criteria and evidence necessary to substantiate his increased 
rating claims.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of these increased 
rating issues.  

Moreover, during the current appeal, the veteran has been 
accorded pertinent VA examinations.  Also, all available 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
increased rating claims.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Residuals Of Uveitis And Granulomatous Iridocyclitis

A.  Factual Background

Service medical records reflect treatment for granulomatous 
iridocyclitis and uveitis, which the treating physician 
believed was probably related to the veteran's arthritis, in 
February 1973.  The separation examination, which was 
conducted in March 1973, demonstrated the presence of 
granulomatous uveitis and a synechiae formation.  In the 
report of this evaluation, the examiner noted that a summary 
of the veteran's defects and diagnoses included granulomatous 
iridocyclitis and uveitis which were probably secondary to 
the veteran's arthritis.  

A Medical Board Proceedings Report dated approximately two 
weeks later in March 1973 reflected diagnoses of moderate 
granulomatous iridocyclitis and moderate uveitis which were 
probably secondary to arthritis.  The cause of these 
disabilities was found to be incident to service and did not 
exist prior to the veteran's entry into active duty.  

A Physical Evaluation Board Proceeding conducted 
approximately one month later in April 1973 redefined the 
veteran's eye disorder as bilateral granulomatous 
iridocyclitis, which exhibited active pathology without 
impairment of distant visual acuity and which was probably 
secondary to his arthritis.  

In June 1973, the veteran was discharged from active military 
duty.  In October 1973, he underwent an eye examination for 
compensation and pension purposes.  This evaluation 
demonstrated equal and round pupils which were round and 
active to light and accommodation, normal muscle balance, 
normal near vision, normal external and ophthalmoscopic 
evaluation bilaterally, a mixed astigmatic correction 
bilaterally, corrective visual acuity of 20/30 bilaterally, 
several fine pigment flecks in the anterior lens capsule 
bilaterally.  The examiner concluded that the veteran 
exhibited no current ophthalmologic disease.  In addition, 
this doctor expressed his opinion that the pigment deposits 
on the veteran's anterior lens capsule "may possibl[y] . . . 
represent evidence of previous intraocular inflammation."  

By a January 1974 rating action, the RO granted service 
connection for residuals of uveitis and granulomatous 
iridocyclitis.  The RO acknowledged the negative findings on 
recent VA examination.  However, in conjunction with the 
veteran's recurrent polyarthritis (for which the RO also 
granted service connection by the January 1974 rating 
action), the RO awarded a pre-stabilization rating of 
50 percent, effective from June 1973.  

A VA eye examination subsequently conducted in February 1974 
reflected the presence of an astigmatism but was otherwise 
normal.  Consequently, a March 1974 rating action, the RO 
assigned a noncompensable evaluation to the service-connected 
residuals of uveitis and granulomatous iridocyclitis by 
history, effective from July 1974.  

The veteran's service-connected eye disorder has remained 
evaluated as noncompensably disabling.  According to the 
relevant evidence received during the current appeal, a June 
2001 VA outpatient treatment record notes that the veteran's 
lenses are tinted due to his eye disorder.  Additional VA 
outpatient treatment records dated from August to September 
2002 indicate that the veteran wears "progressive and 
transitional" lenses due to his ureitis.  

In December 2002, the veteran underwent an eye examination 
for compensation and pension purposes.  At that time, he 
reported that his last major episode of iritis was 
approximately five years prior to the evaluation but that he 
believed that he has had mini flare-ups.  Specifically, he 
described episodes of blurred vision and pain, particularly 
behind his right eye.  The report of this examination also 
indicates that the veteran has floaters in the visual field 
of his right eye.  

An ocular evaluation reflected uncorrected distant visual 
acuity of 20/70 in the right eye and 20/40 in the left eye, 
best corrected distant visual acuity of 20/30 bilaterally, 
uncorrected near visual acuity of 20/200 in each eye, and 
best corrected near visual acuity of 20/30 bilaterally.  An 
external ocular evaluation was unremarkable, with 
normal-appearing lids, lashes, lacrimal apparatus, and 
orbits; pupils which reacted equally to light and near with 
no evidence of an afferent papillary defect; full ocular 
motility with normal versions and ductions; and applanation 
tonometry results of tension of 13 in the right eye and 12 in 
the left eye.  

A slit-lamp biomicroscopy of the anterior segment of the 
right eye revealed a normal conjunctiva, clear cornea, deep 
anterior chamber, and iris; a clear lens; and occasional 
pigment cells on the lens capsule.  Biomicroscopy of the 
anterior segment of the left eye revealed a normal 
conjunctive, clear cornea, deep anterior chamber, and iris; 
occasional pigment cells on the lens capsule of the left eye; 
and no evidence of an acute iritis.  

Dilated funduscopic examination of the right eye demonstrated 
a sharp pink optic disc with a cup/disc ratio of .1, 
unremarkable macula and peripheral retina with no evidence of 
diabetic retinopathy, normal retinal vasculature, clear 
vitreous body, and no evidence of a recent or a posterior 
uveitis.  Dilated funduscopic evaluation of the left eye 
revealed a sharp pink optic disc with a cup/disc ratio of .1, 
some pigmentary changes of the macula, unremarkable 
peripheral retina, no evidence of diabetic retinopathy, 
normal retinal vasculature, clear vitreous body, and no 
evidence of any acute changes compatible with a posterior 
uveitis.  

The examiner explained that he did not perform visual field 
tests because they would not be helpful.  In addition, the 
examiner provided final diagnoses of a remote history of a 
granulomatous uveitis, hyperopic astigmatism and presbyopia, 
and vitreous floaters of the right eye.  The examiner also 
noted that the veteran exhibited some evidence of 
degenerative macular changes in his left eye.  Further, the 
examiner explained that the veteran's history "is more 
likely than not compatible with a uveitis [which was] likely 
related to a polyarthritis" and that he has had no major 
flare-up of this problem over the last five years.  

A eye, ear, nose, and throat evaluation completed at a VA 
outpatient treatment session in September 2003 notes that the 
veteran continues to wear glasses.  

B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, the chronic form 
of uveitis will be rated from 10 percent to 100 percent based 
upon impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity.  An additional 
evaluation of 10 percent will be combined thereto during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6000 (2004).  

The basis of a rating due to impairment of visual acuity 
involves consideration of the best distant vision obtainable 
after best correction by glasses.  38 C.F.R. § 4.75 (2004).  
Specifically, a compensable evaluation of 10 percent, based 
upon impairment of visual acuity, requires evidence of vision 
of 20/50 in one eye and 20/40 in the other eye.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (2004).  

Throughout the current appeal, the veteran has asserted that 
a compensable rating is warranted for the service-connected 
residuals of uveitis and granulomatous iridocyclitis.  In 
particular, he has asserted that this disorder has resulted 
in floaters, blurred (or double) vision, and pain.  See, 
e.g., August 2004 hearing transcript (T.) at 6-8, 12-13.  The 
veteran's descriptions of this service-connected pathology 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, the veteran's 
descriptions of the service-connected residuals of uveitis 
and granulomatous iridocyclitis must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Although the December 2002 eye examination provided diagnoses 
of hyperopic astigmatism and presbyopia (with best corrected 
distant visual acuity of 20/30 bilaterally), vitreous 
floaters of the right eye, as well as some evidence of 
degenerative macular changes in the left eye, this evaluation 
also reflected no evidence of a recent or a posterior 
uveitis.  In fact, the examiner specifically diagnosed a 
remote history of a granulomatous uveitis.  Further, this 
physician noted that the veteran has had no major flare-up of 
his eye problem over the last five years.  Additionally, the 
doctor concluded that performance of visual field testing was 
not necessary, as such a study would not provide useful 
information.  

The examiner who conducted the recent examination of the 
veteran's eyes in December 2002 concluded that the evaluation 
reflected no evidence of active pathology, or chronic 
residuals of the veteran's service-connected uveitis and 
granulomatous iridocyclitis.  Further, the veteran was found 
to have best corrected distant visual acuity of 20/30 
bilaterally, which does not reach the level of impairment 
necessary to warrant a compensable evaluation of 10 percent.  
See, 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6079 (2004).  
Additionally, an examining physician recently determined that 
visual field testing would not provide any helpful 
information.  The Board must conclude, therefore, that a 
compensable disability rating for the service-connected 
residuals of uveitis and granulomatous iridocyclitis is not 
warranted.  See, 38 C.F.R. § 4.84a, Diagnostic Code 6000 
(2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's residuals of uveitis 
and granulomatous iridocyclitis result in marked interference 
with his employment or requires frequent periods of 
hospitalization.  Rather, the Board notes that the percentage 
ratings under the Schedule are representative of the average 
impairment in earning capacity resulting from diseases and 
injuries.  38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his service-connected residuals of 
uveitis and granulomatous iridocyclitis result in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

III.  Recurrent Polyarthritis

A.  Factual Background

Service medical records reflect treatment for sacro-iliitis 
of the lumbar spine, bilateral knee arthritis, and arthritis 
of the right costochondral (which the treating physician 
believed probably represented ankylosing spondylitis) in 
February 1973.  This doctor also expressed his opinion, at 
that time, that the veteran had "early changes of chronic 
ankylosing spondylitis and will probably progress along those 
lines."  

The separation examination, which was conducted in March 
1973, demonstrated the presence of arthritis of the veteran's 
lumbar spine, sacroiliac joint, and both knees.  In the 
report of this evaluation, the examiner noted that a summary 
of the veteran's defects and diagnoses included sacro-ileitis 
of his lumbar spine, bilateral knee arthritis, right 
costochondral arthritis, and probable ankylosing spondylitis.  

A Medical Board Proceedings Report dated approximately two 
weeks later in March 1973 reflected diagnoses of severe 
sacro-ileitis of the lumbar spine, bilateral knee arthritis, 
right costochondral arthritis, and probable ankylosing 
spondylitis.  The cause of these disabilities was found to be 
incident to service and did not exist prior to the veteran's 
entry into active duty.  

A Physical Evaluation Board Proceeding conducted 
approximately one month later in April 1973 redefined the 
veteran's orthopedic disorder as acute onset of polyarthritis 
involving the sacro-iliac joints, both knees, and 
costochondral junction.  Rheumatoid disease was suspected.  
The etiology of the disability was uncertain.  

In June 1973, the veteran was discharged from active military 
duty.  At a VA orthopedic examination conducted in September 
1973, the veteran complained of an aching pain and some 
swelling occasionally in his knees.  He denied involvement of 
any other joints.  He explained that his symptoms were 
intermittent and were asymptomatic at the time of the VA 
evaluation.  A physical examination demonstrated normal 
curvatures and no tenderness, muscle spasm, loss of motion, 
or abnormality of the spine as well as a completely negative 
knee and elbow evaluation with stability and no swelling, 
tenderness (including along the costochondral cartilages), 
loss of motion, or crepitation.  The examiner found no other 
abnormality reflecting arthritis in other joints.  X-rays 
showed no evidence of arthritis of the veteran's knees, 
lumbosacral spine, or elbows.  Further, the examiner 
diagnosed recurrent polyarthritis which was found to be 
asymptomatic at the time of the examination.  

By a January 1974 rating action, the RO granted service 
connection for recurrent polyarthritis.  The RO acknowledged 
the negative findings on recent VA examination.  However, in 
conjunction with the veteran's residuals of uveitis and 
granulomatous iridocyclitis (for which the RO also granted 
service connection by the January 1974 rating action), the RO 
awarded a pre-stabilization rating of 50 percent, effective 
from June 1973.  

By a January 1974 rating action, the RO granted service 
connection for residuals of uveitis and granulomatous 
iridocyclitis.  The RO acknowledged the negative findings on 
recent VA examination.  However, in conjunction with the 
veteran's recurrent polyarthritis (for which the RO also 
granted service connection by the January 1974 rating 
action), the RO awarded a pre-stabilization rating of 
50 percent, effective from June 1973.  

A VA examination subsequently conducted in February 1974 
included the veteran's complaints of intermittent pain in 
both knees and occasional swelling of these joints, as well 
as intermittent pain in his lower back.  He denied having any 
problems with his knees or back at the time of the 
evaluation.  A physical examination of the veteran's knees 
demonstrated no swelling, crepitation, pain to pressure, or 
limitation of motion.  A physical examination of his back was 
essentially negative, with full range of motion of his lower 
back in all directions.  The examiner diagnosed recurrent 
polyarthritis by history.  

In March 1974, the RO considered this additional evidence.  
Specifically, the RO assigned a noncompensable evaluation to 
the service-connected recurrent polyarthritis by history, 
effective from July 1974.  

Thereafter, in March 1989, the veteran sought VA outpatient 
treatment for complaints of painful back and knees.  X-rays 
taken of the veteran's lumbar spine and both knees were 
normal.  By a June 1989 rating action, the RO awarded a 
compensable evaluation of 20 percent, effective from March 
1989, for the service-connected recurrent polyarthritis.  

The veteran's service-connected arthritic disorder has 
remained evaluated as 20 percent disabling.  According to the 
relevant evidence received during the current appeal, between 
November 2000 and August 2002, the veteran received periodic 
VA and private outpatient treatment for low back pain 
following a fall at work in November 2000.  Private 
radiographic films taken of the veteran's lumbar spine in 
November 2000 reflected a fresh wedge compression fracture at 
L1, early spondylosis at L5, and hyperlordosis.  Private 
magnetic resonance imaging completed in February 2001 
indicated an anterior wedge compression fracture at T12 and a 
questionable minimal anterior wedge compression fracture at 
T11 (which the private physician held were not recent 
findings), minimal retropulsion of the posterior superior 
aspect of the vertebral body from T12 into the central canal, 
a mild diffuse disc bulge at T11-T12, possible minimal 
bulging of the disc at T10-T11, and slight disc degeneration 
at L4-L5 with slight disc desiccation.  

In April 2001, the veteran received private outpatient 
treatment for mid-back, low back, and knee pain.  Ranges of 
motion of the cervical spine and lumbosacral spine were found 
to be within normal limits.  Treatment included pulsed 
ultrasound, electrical muscle stimulation, and massage for 
muscle spasm as well as strengthening and stretching 
exercises.  

In June 2001, the veteran sought VA outpatient medical care 
for chronic low back pain, which had been exacerbated after 
the November 2000 fall at work.  In August 2001, the veteran 
received additional VA outpatient treatment for his chronic 
low back and knee pain.  The treating physician found that 
this symptomatology was stable without active inflammation of 
the joints.  

Subsequently, in January 2003, the veteran underwent an 
orthopedic examination for compensation and pension purposes.  
At that time, he stated that his recurrent polyarthritis has 
progressive worsened and now involves "virtually all the 
joints of . . . [his] body."  He asserted that the fall that 
he sustained in November 2000 had occurred as a result of his 
multiple joint condition.  The examiner observed that the 
veteran's posture and gait are normal.  

A physical examination of the veteran's hips demonstrated an 
appearance which was within normal limits, flexion to 
120 degrees, extension of 30 degrees, adduction to 
25 degrees, abduction to 45 degrees, external rotation to 
60 degrees, internal rotation to 40 degrees, and slight pain 
during active range of motion.  X-rays taken of the veteran's 
hips showed no evidence of an acute tissue loss, injury, or 
significant degenerative change bilaterally.  

A physical examination of the cervical spine reflected 
flexion to 65 degrees, extension to 50 degrees, right lateral 
flexion to 40 degrees, left lateral flexion to 40 degrees, 
right rotation to 80 degrees, left rotation to 80 degrees, 
slight pain during active range of motion, and no ankylosis 
of the spine, radiation of pain on movement, muscle spasm, 
tenderness, or signs of radiculopathy.  

A physical examination of the thoracic spine showed active 
range of motion which was within normal limits, a negative 
straight leg raising test bilaterally, and no ankylosis of 
the spine, radiation of pain on movement, muscle spasm, 
tenderness, or signs of radiculopathy.  The examiner noted 
that "[t]here was no DeLuca issue."  

A physical examination of the lumbar spine revealed some 
muscle spasm, tenderness, and radiation of pain on movement 
over L1, L2, L4, and L5; a positive straight leg raising test 
bilaterally; no signs of radiculopathy; flexion to 90 degrees 
with pain at that degree; extension to 30 degrees with pain 
at that degree; lateral flexion to 30 degrees bilaterally; 
rotation to 30 degrees bilaterally; no ankylosis of this 
joint; no resection for removal of the coccyx.  The examiner 
noted that, although pain was the major limitation for the 
active range of motion of the veteran's lumbar spine, there 
was no additional limitation due to fatigue, weakness, or 
incoordination.  X-rays taken of the veteran's lumbar spine 
showed mild osteophytosis without significant disc space 
narrowing.  

A physical examination of the veteran's knees showed an 
appearance which was within normal limits, flexion to 
140 degrees, extension to zero degrees, no ankylosis of these 
joints, Drawer and McMurray tests which were within normal 
limits, and no evidence of recurrent subluxation, locking 
pain, or crepitus.  The examiner noted that "[t]here was no 
DeLuca issue."  X-rays taken of the veteran's right knee 
reflected no evidence of an acute tissue loss, injury, or 
significant degenerative change.  X-rays taken of his left 
knee indicated mild osteophytosis in and along the circular 
aspect of the patellofemoral joint but no evidence of an 
acute tissue loss, injury, or significant degenerative 
change.  

According to a neurological evaluation, the motor function of 
the veteran's upper and lower extremities was within normal 
limits.  Sensation to light touch and pain was normal.  The 
veteran exhibited the following reflexes:  biceps 1+, triceps 
1+, knee 2+, and ankle 2+ bilaterally.  

The examiner concluded that the current evaluation 
demonstrated mild degenerative disc disease of the veteran's 
lumbar spine and his left knee.  The examiner specifically 
stated that there was no change in the veteran's recurrent 
polyarthritis and that he should have no problems in "doing 
[his] usual occupation."  This physician also advised the 
veteran "to lose some weight, because obesity is a 
well-recognized predisposing factor for osteoarthritis."  

Subsequent pertinent medical records reflect occasional 
outpatient VA treatment for this service-connected disability 
between February 2003 and September 2003.  Specifically, in 
February 2003, the veteran complained of diffuse joint pain 
which was worse in his spine and hips (left greater than 
right).  At a follow-up session in May 2003, the veteran 
described a worsening of his joint and muscle pain.  Although 
the examiner reflected tender muscles, no synovitis or joint 
effusions was shown.  Following the evaluation, the examiner 
concluded that no change in the veteran's pain and arthritis 
treatment was warranted.  The examiner expressed his opinion 
that the veteran's "j[oin]t and muscle pains will be 
amenable to NSAIDS once [his] psych[iatric] and sleep issues 
are under control."  

In a September 2003 VA record, a physician noted that the May 
2003 evaluation had demonstrated no evidence of inflammatory 
arthritis.  The veteran was felt to have arthralgias and more 
of a fibromyalgia type pain syndrome.  The veteran continued 
to describe joint pain.  He denied experiencing any joint 
swelling or exercising regularly.  A physical examination 
demonstrated good range of motion of the joints and no 
synovitis or joint swelling.  The examiner provided an 
impression of a history of reactive arthritis with no 
evidence of joint inflammation.  In addition, the examiner 
expressed his opinion that the veteran's arthralgias, poor 
sleep, depression, and deconditioning "point . . . to [a] 
fibromyalgia-like pain syndrome."  

B.  Analysis

As the Board has previously discussed in this decision, in 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, evidence of one 
or two exacerbations a year in a well-established diagnosis 
of rheumatoid arthritis, as an active process, warrants the 
assignment of a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002 (2004).  The next higher 
evaluation of 40 percent requires evidence of symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Id.  A 60 percent rating necessitates evidence less 
than that required for a 100 percent evaluation, but with 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods.  Id.  A total evaluation requires evidence of 
constitutional manifestations associated with active joint 
involvement which are totally incapacitating.  Id.  

Chronic residuals such as limitation of motion or favorable 
or unfavorable ankylosis will be rated under the appropriate 
diagnostic codes for the specific joints involved.  Where, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, which 
will be combined, and not added under diagnostic code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher evaluation will be assigned.  38 C.F.R. § 4.71a, 
Note following Diagnostic Code 5002 (2004).  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected recurrent 
polyarthritis requires consideration of limitation of motion 
of the affected joints.  See, 38 C.F.R. § 4.71, Plate II 
(2004).  Application of the precepts enunciated in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) requires that problems such 
as pain on use be specifically considered when evaluating the 
veteran's disability.  Specifically, when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2004).  

Throughout the current appeal, the veteran has asserted that 
an increased rating is warranted for the service-connected 
recurrent polyarthritis.  In particular, he has asserted that 
this disorder has caused constant low back and joint pain, 
numbness in his legs and hands, as well as swelling and 
stiffness in his joints.  See, e.g., August 2004 hearing 
transcript (T.) at 3-6, 8-15.  According to the veteran's 
recent testimony, his service-connected disability mostly 
affects his back, knees, and hips.  T. at 4, 11.  The 
veteran's descriptions of this service-connected pathology 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, the veteran's 
descriptions of the service-connected recurrent polyarthritis 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

The Board acknowledges that, at the recent personal hearing, 
the veteran testified that approximately every three months 
(or approximately three or four times per year), he is 
bedridden due to his arthritis and that such episodes last 
two or three days.  T. at 11-12.  Significantly, however, 
these assertions are not supported by the objective evidence 
of record.  For instance, neither the relevant outpatient 
treatment records, nor the report of the recent orthopedic 
examination conducted in January 2003, provide statements 
from the veteran that he had been bedridden at any time due 
to his service-connected recurrent polyarthritis.  Moreover, 
none of these documents reflect instructions from medical 
personnel for the veteran to be bedridden.  

In fact, at the August 2001 VA outpatient treatment session 
when the veteran complained of chronic low back and knee 
pain, the treating physician found that this symptomatology 
was stable without active inflammation of the veteran's 
joints.  Furthermore, following the thorough orthopedic 
examination in January 2003, the examiner concluded that 
there had been no change in the veteran's recurrent 
polyarthritis and that he should have no problems in "doing 
[his] usual occupation."  

Moreover, although a VA outpatient evaluation subsequently 
conducted in May 2003 noted the veteran's description of a 
worsening of his joint and muscle pain as well as examination 
findings of tender muscles, this medical review also noted no 
synovitis or joint effusions was shown.  Furthermore, the 
examiner concluded that no change in the veteran's pain and 
arthritis treatment was warranted.  The examiner expressed 
his opinion that, once the veteran's depression and sleep 
issues had been successfully treated, his joint and muscle 
pains would be amenable to medication.  Additionally, at a 
follow-up VA outpatient evaluation completed in September 
2003, the treating physician explained that the May 2003 
examination had demonstrated no evidence of inflammatory 
arthritis and that the current evaluation had shown only a 
history of reactive arthritis with no evidence of joint 
inflammation with objective evidence of good range of motion 
of the joints and no synovitis or joint swelling.  

Based on this relevant objective evidence, the Board finds 
that the veteran's service-connected recurrent polyarthritis 
is not active and does not produce symptoms which are 
productive of definite impairment of health or which result 
in incapacitating exacerbations occurring three or more times 
a year.  Consequently, the next higher rating of 40 percent, 
based upon impairment resulting from arthritis as an active 
process, is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5002 (2004).  

Moreover, while the orthopedic examination conducted in 
January 2003 demonstrated slight limitation of motion of the 
veteran's hips, this evaluation also reflected essentially 
normal ranges of motion of his cervical spine, thoracic 
spine, lumbar spine, and knees.  See, 38 C.F.R. § 4.71, 
Plate II and § 4.71a, Plate V (2004).  In addition, this 
evaluation reflected no ankylosis of the veteran's spine.  
Consequently, a rating higher than the currently assigned 
evaluation of 20 percent for the service-connected recurrent 
polyarthritis based upon chronic residuals such as limitation 
of motion or ankylosis of the affected joints is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2004).  

Furthermore, the Board acknowledges that the January 2003 
orthopedic examination demonstrated slight pain during active 
range of motion of the veteran's hips, slight pain during 
active range of motion of his cervical spine, and some muscle 
spasm, tenderness, and radiation of pain on movement over the 
L1, L2, L4, and L5 discs.  Also, the evaluation completed at 
the VA outpatient treatment session in May 2003 reflected 
tender muscles.  

Significantly, however, the January 2003 orthopedic 
examination reflected normal posture and gait; no ankylosis; 
no radiation of pain on movement, muscle spasm, or tenderness 
(with regard to the veteran's cervical spine and thoracic 
spine); and no evidence of recurrent subluxation, locking 
pain, or crepitus (with regard to the veteran's knees).  
Furthermore, the examiner specifically stated that there was 
no additional limitation of the veteran's thoracic spine or 
lumbar spine due to fatigue, weakness, or incoordination.  
Moreover, the subsequent evaluations conducted at VA 
outpatient treatment sessions in May and September 2003 
indicated good range of motion of the joints as well as no 
synovitis or joint effusions.  

As such, the Board concludes that the 20 percent rating 
currently assigned for the veteran's service-connected 
recurrent polyarthritis contemplates any functional 
impairment, pain, and weakness that he experienced during 
that time as a result of this disorder.  In other words, 
there is insufficient objective evidence of pain to warrant a 
higher disability evaluation.  See DeLuca, 8 Vet. App. at 
204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Consequently, a rating greater than 20 percent for the 
service-connected recurrent polyarthritis is not warranted.  
Id.  See also, 38 C.F.R. § 4.71, Plate II and § 4.71a, 
Plate V and Diagnostic Code 5002 (2004).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's recurrent 
polyarthritis result in marked interference with his 
employment or requires frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
his service-connected recurrent polyarthritis result in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A compensable disability rating for residuals of uveitis and 
granulomatous iridocyclitis is denied.  

A disability rating greater than 20 percent for recurrent 
polyarthritis is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


